Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 1 of 10 PageID #: 126




                 EXHIBIT 12
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 2 of 10 PageID #: 127




                             DECLARATION OF BRYAN WAIER

       I, Bryan Waier, hereby declare as follows:

       1.        I have personal knowledge of the facts contained in this Declaration, and they are

true to the best of my knowledge and belief. I am over 18 years old and competent to testify to

the following.

       2.        I farm land in and around McLeansboro, Illinois.

       3.        I first purchased Nutriplant products in December 2018 for the 2019 crop year.

       4.        I purchased those Nutriplant products from Benjamin Buckwalter, who sold

them on behalf of a company called Yield Nation. I paid for the products by check, which I

made out to Yield Nation. A true and correct copy of the invoice Mr. Buckwalter gave me for

that purchase is attached as Exhibit A.

       5.        I bought both the Nutriplant AG foliar treatment, a spray fertilizer, and

Nutriplant SD seed treatment, which helps seeds flow through a planter while adding some

nutrients. I purchased one 30-gallon drum of the Nutriplant foliar spray. I purchased five

buckets of the Nutriplant SD seed treatment. The foliar spray came in a blue plastic barrel with

a Nutriplant label, as represented on the invoice. A true and correct photograph of the barrel I

received in 2019 is attached as Exhibit B.

       6.        I had a good experience with both Nutriplant products in the 2019 crop year.

The Nutriplant foliar spray was easy to use and apply. I used it on my wheat crop and saw

good results.

       7.        In November 2019, Mr. Buckwalter followed up and asked if I wanted to

purchase more of the foliar spray and seed treatment. I ordered another 30-gallon barrel of the

Nutriplant AG foliar spray for use on my soybeans in 2020. I also bought five more buckets
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 3 of 10 PageID #: 128




of the Nutriplant SD seed treatment. Mr. Buckwalter gave me an invoice from Yield Nation

showing pictures of the Nutriplant products I purchased. A true and correct copy of the

invoice Mr. Buckwalter gave me for that purchase is attached as Exhibit C. The product was

paid for by check to Yield Nation.

       8.      I agreed to purchase more of the Nutriplant foliar spray and seed treatment

because of the way those products performed in 2019.

       9.      Mr. Buckwalter delivered the buckets of Nutriplant SD seed treatment I

purchased. The foliar spray was to be delivered later.

       10.     By spring of 2020, I had not received the foliar spray, so I called Mr. Buckwalter

about it. The foliar spray finally arrived a couple of weeks later. A true and correct copy of the

delivery receipt showing the shipment from Yield Nation is attached as Exhibit D.

       11.     When the foliar spray finally arrived, it was in a clear, white barrel instead of the

blue barrel I had received earlier that year and which was also represented on the invoice for this

purchase. The barrel also had a Yield Nation label instead of the Nutriplant label like the

barrel I had previously purchased. A true and correct photograph of the barrel I received in 2020

is attached as Exhibit E.

       12.     I could immediately see that the foliar spray itself was not the same and had

separated out in the barrel. However, at that point I still had Nutriplant AG foliar spray left

over from 2019 that I could use on my 2020 crops, so I didn’t need the product immediately. I

therefore did not contact Mr. Buckwalter or Yield Nation immediately.

       13.     I did contact Mr. Buckwalter when I ultimately went to use the foliar spray that

arrived in the clear, white barrel with the Yield Nation label. I told him the product did not look

right. He then told me that he had outsourced the product to a different company, but assured me




                                                 2
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 4 of 10 PageID #: 129
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 5 of 10 PageID #: 130
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 6 of 10 PageID #: 131
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 7 of 10 PageID #: 132
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 8 of 10 PageID #: 133
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 9 of 10 PageID #: 134
Case: 4:21-cv-00308-RLW Doc. #: 6-12 Filed: 03/11/21 Page: 10 of 10 PageID #: 135
